Title: To George Washington from Samuel Hodgdon, 7 July 1783
From: Hodgdon, Samuel
To: Washington, George


                        
                            Sir
                             July 7. 1783
                        
                        I have the honor of forwarding a Letter and several Casks which were delivered me a few days since by a
                            Gentleman from Amsterdam, the contents being unknown. I have ordered the waggoner to take special care of them on the road
                            and deliver them as soon as possible. With the most profound respect I have the honor to be Your Excellencies most Obedt
                            Servt
                        
                            S.H.
                        
                    